 


114 HRES 460 IH: Supporting the goals and ideals of the International Day of Non-Violence.
U.S. House of Representatives
2015-10-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
114th CONGRESS
1st Session
H. RES. 460 
IN THE HOUSE OF REPRESENTATIVES 
 
October 2, 2015 
Ms. Meng submitted the following resolution; which was referred to the Committee on Oversight and Government Reform
 
RESOLUTION 
Supporting the goals and ideals of the International Day of Non-Violence. 


Whereas the United Nations General Assembly established the International Day of Non-Violence on June 15, 2007, to disseminate the message of non-violence, through means such as education and public awareness; Whereas, the United Nations General Assembly has stated that “non-violence, tolerance, full respect for all human rights and fundamental freedoms for all, democracy, development, mutual understanding and respect for diversity are interlinked and mutually reinforcing”;
Whereas the annual International Day of Non-Violence celebration date, October 2, was chosen to commemorate the birthday of Mohandas K. Gandhi, more commonly known as “Mahatma”, which means “great soul”; Whereas Mahatma Gandhi was a world-renowned civil rights and spiritual leader, who experienced injustices early in life, and learned to embrace the principles of non-violence as a vehicle for social and political change;
Whereas Mahatma Gandhi was influenced by religious teachings in Hinduism, Jainism, and Christianity in the development of his philosophy; Whereas Mahatma Gandhi was a major influence for Martin Luther King, Jr., whose emphasis on non-violence is credited with ushering in our Nation’s civil rights; and
Whereas people around the world commemorate the International Day of Non-Violence by participating in volunteer projects as a way to give back to their communities: Now, therefore, be it  That the House of Representatives—
(1)supports the goals and ideals of the International Day of Non-Violence; and  (2)encourages the people of the United States to observe the International Day of Non-Violence with appropriate ceremonies, programs, and activities. 
 
